UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6768


SAMUEL ANTHONY WILDER,

                  Petitioner - Appellant,

             v.

STAN BURTT,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Margaret B. Seymour, District
Judge. (3:08-cv-00136-MBS)


Submitted:    October 15, 2009              Decided:   October 21, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel Anthony Wilder, Appellant Pro Se. Donald John Zelenka,
Deputy Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Samuel        Anthony        Wilder       seeks      to    appeal       the    district

court’s    order      accepting           the     recommendation         of     the       magistrate

judge     and    denying        relief        on    his      28    U.S.C.       §    2254       (2006)

petition.        The order is not appealable unless a circuit justice

or   judge      issues     a    certificate            of    appealability.               28    U.S.C.

§ 2253(c)(1) (2006).                 A certificate of appealability will not

issue     absent      “a       substantial          showing        of    the        denial       of    a

constitutional        right.”               28    U.S.C.       § 2253(c)(2)          (2006).           A

prisoner        satisfies            this        standard         by    demonstrating               that

reasonable       jurists        would        find      that       any    assessment            of     the

constitutional        claims         by     the    district        court      is     debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                       Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                             We have

independently reviewed the record and conclude that Wilder has

not made the requisite showing.                         Accordingly, we deny Wilder’s

motion     for    a   certificate             of    appealability          and       dismiss          the

appeal.      We dispense with oral argument because the facts and

legal    contentions           are    adequately            presented      in       the    materials

before    the     court        and    argument         would      not   aid     the       decisional

process.

                                                                                           DISMISSED

                                                   2